In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-217 CR

NO. 09-05-218 CR

NO. 09-05-219 CR

____________________


ROOSEVELT JAMES BROUSSARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 94305, 94435 and 94441




MEMORANDUM OPINION (1)
	Roosevelt James Broussard was convicted of the offense of aggravated robbery in
Cause No. 94305, and of the offense of robbery in Cause Nos. 94335 and 94441. 
Broussard filed notice of appeal on May 18, 2005.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On May 25, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered July 13, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.